Citation Nr: 1735772	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an endocrine disorder, to include thyroid disease, Hashimoto's thyroid and/or fatty liver.  

2.  Entitlement to a compensable evaluation for bilateral hearing loss prior to September 2, 2015 and an evaluation in excess of 10 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1967 to August 1974 and April 1976 to October 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in October 2013.  A transcript of that hearing has been associated with the claims file.  

The Veteran initially submitted a claim for service connection for a liver disorder in September 2008.  He then submitted a medical release form to VA specifically discussing an endocrine disorder, to include a thyroid disorder in March 2009.  In its September 2009 rating decision, the RO denied service connection for an endocrine disorder.  Over the course of the appeal of that September 2009 decision, the RO construed the Veteran's contentions as encompassing separate claims for service connection for a liver disorder and a thyroid disorder.  However, the Board finds that the Veteran has contended that these conditions are related.  As such, the Board has amended the separate liver and thyroid claims on appeal to one claim for service connection for an endocrine disorder, which encompasses the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that in September 2015 the RO granted the Veteran a rating of 10 percent for his service connected bilateral hearing loss from September 2, 2015 onward.  However, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that, with the exception of the transcript to the October 2013 Board hearing, are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

Finally, additional VA treatment records and private medical records were associated with the claims file after the most recent supplemental statement of the case in 2015.  But remand for RO consideration is not warranted as none of these records related to the Veteran's hearing loss and thus are not pertinent.  See 38 C.F.R. § 19.31(b) (2015).

The issue of entitlement to service connection for an endocrine disorder, to include thyroid disease, Hashimoto's thyroid and/or fatty liver is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 2, 2015 the hearing acuity in the Veteran's right ear was not shown to be productive of any worse than Level II hearing impairment.  

2.  From September 2, 2015 onward, the hearing acuity in the Veteran's right ear was not shown to be productive of any worse than Level IV hearing impairment.  

3.  Prior to September 2, 2015, the hearing acuity in the Veteran's left ear was not shown to be productive of any worse than Level II hearing impairment.  

4.  From September 2, 2015 onward, the hearing acuity in the Veteran's left ear was not shown to be productive of any worse than Level III hearing impairment.  



CONCLUSIONS OF LAW

1.  Prior to September 2, 2015. the criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  On and after September 2, 2015, the criteria for an evaluation for bilateral hearing loss in excess of 10 percent are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in September 2008.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Additionally, the Veteran underwent VA examinations in May 2009, June 2011 and September 2015.  As a whole, the VA examiners reviewed the Veteran's claims folder, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims, as together they addressed the Veteran's symptoms in relation to the rating criteria.  With respect to claims for hearing loss, a VA audiologist must dictate objective test results and fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the examiners noted the Veteran's reports of hearing difficulty and the effects on his daily activities.  Based on the foregoing, the Board finds the VA examinations are adequate under Martinak and the functional effects of his bilateral hearing loss were adequately addressed.

It appears that all obtainable evidence identified by the Veteran, relative to his claim, has been obtained and neither he nor his representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

In September 2014, the Board remanded this matter to obtain a VA examination to assess the current severity of the Veterans' bilateral hearing loss.  Such examination was obtained in September 2015.  Review of the record shows that there has been substantial compliance with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran testified at a Board hearing.  A VLJ who conducts a hearing must fulfill two duties when holding a hearing:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488(2010).  Here, during the October 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the severity of the Veteran's bilateral hearing loss disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The issue was remanded to obtain a current examination in order to fix the evidentiary deficiency.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran was granted service connection for his bilateral hearing loss in December 1988 and was assigned a noncompensable evaluation.  In September 2008 the Veteran filed a claim for an increased evaluation for his hearing loss.  In a September 2009 rating decision the RO denied the Veteran such increase.  The Veteran filed a notice of disagreement to the Veteran's rating decision in November 2009 and later perfected an appeal to this matter.  In September 2015 the RO granted the Veteran a 10 percent rating for his bilateral hearing loss from September 2, 2015 onward.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's hearing loss is rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In May 2009 the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
20
30
23
LEFT
20
20
35
40
29

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The Veteran reported difficulty understanding some people and his daughter said he talked too loud.

In June 2011 the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
25
35
27.5
LEFT
20
20
40
45
31.25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The examiner found there were no effects on the Veteran's usual daily activities.

In September 2015 the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
35
45
34
LEFT
15
25
40
50
33

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 78 percent in the left ear.  The Veteran reported difficulty hearing speech clearly.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  In May 2009 the right ear had a pure tone average of 27.5dB and a speech recognition score of 88 percent; therefore, the right ear received a designation of II.  The left ear had a pure tone average of 29 and a speech recognition score of 92 percent; therefore, the left ear received a designation of I.  In September 2011 the right ear had a pure tone average of 22.5 dB and a speech recognition score of 88 percent; therefore, the right ear received a designation of II.  The left ear had a pure tone average of 31.25 dB and a speech recognition score of 84 percent; therefore, the left ear received a designation of II.  In September 2015 the right ear had a pure tone average of 34 dB and a speech recognition score of 74 percent; therefore, the right ear received a designation of IV.  The left ear had a pure tone average of 33 and a speech recognition score of 78 percent; therefore, the left ear received a designation of III.  Although hearing tests have showed levels of hearing loss which worsened, they have not shown that the Veteran's hearing loss warranted a compensable rating prior to September 2, 2015, or a rating in excess of 10 percent from then onward.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  However, as the Veteran's pure tone thresholds do not show 55 decibels or more at any of the frequencies for the either ear on any audiometric test, § 4.86 does not apply.  

The Veteran has provided lay testimony in support of his claim during the October 2013 Board hearing.  Lay testimony describes the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The VA examination reports included thorough hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that for the Veteran's rating further staging is not required.  See Id.  

In sum, prior to September 2, 2015, during the appeal period, the Board finds that the Veteran's hearing loss was not shown to be worse than Level II in either ear; meaning that a compensable schdedular rating is not warranted during this time.  Consequently, the Board concludes that the criteria for a compensable rating has not been met for the Veteran's bilateral hearing loss prior to September 2, 2015.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  From September 2, 2015 onward, the Board finds that the Veteran's hearing loss was not shown to be worse than Level IV in either ear, meaning that a rating in excess of 10 percent is not warranted for that period.  

The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the ratings assigned for the Veteran's service-connected bilateral hearing loss throughout the entirety of the rating period on a scheduler basis.

The Board has also considered whether referral for extraschedular consideration is indicated by the record. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2016).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing when there is background noise, difficulty hearing his spouse, and communication difficulty and problems).  See 38 C.F.R. § 4.85 (a) (2016) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.").  Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 

The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Furthermore, if the Veteran's hearing loss impacts the ordinary conditions of daily life, this is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis.  Given that the average impairment in earning capacity is the standard, within the current rating schedule, many veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability.  Thun, 22 Vet. App. at 116. 

.As described, the criteria for a compensable rating prior to September 2, 2015 and a rating in excess of 10 percent from then onward for the Veteran's bilateral hearing loss have not been met and his claim is denied.


ORDER

A compensable evaluation for bilateral hearing loss prior to September 2, 2015 is denied.

An evaluation in excess of 10 percent for bilateral hearing loss from September 2, 2015 onward is denied.


REMAND

Regarding the Veteran's claim for service connection for an endocrine disorder, the Board finds that remand is necessary.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board previously remanded this matter in September 2014 to obtain a VA examination and opinion with regard to whether the Veteran's endocrine condition, to include any diagnosis of fatty liver, were caused by or related to the Veteran's service.  The Board expressly requested that the examiner consider the Veteran's lay statements, to include any potential exposure to chemicals, including asbestos, during service.  The Veteran testified at his October 2013 Board hearing that he was potentially exposed to chemicals during his service on the U.S.S. America after Israel attacked the U.S.S. Liberty in 1967.  See October 2013 Board Hearing transcript p. 17.  The Veteran further submitted internet research which detailed the U.S.S. America itinerary; specifically, in September 1967 when the Veteran was aboard, the ship had moored, but following potential chemical exposure via the Israeli attack.  See Internet Research submitted September 2008.  

A September 2014 VA examination was conducted.  After examination of the Veteran, the VA examiner concluded that it is less likely than not that the Veteran's endocrine disorder is related to service.  Crucially, however, the examiner failed to consider any potential chemical exposure to the Veteran or any of the Veteran's lay statements regarding his endocrine disorder.  In light of the foregoing, an addendum shall be requested from the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After the above development has been completed and all records associated with the claims file, obtain an addendum opinion from the 2015 VA examiner who provided examination of the Veteran's endocrine disorder.  If that examiner is unavailable, another similarly qualified examiner may provide the opinion.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must review the Veteran's full provided history, to include his exposures to chemicals, including asbestos, during service, and consider his lay statements at his October 2013 Board Hearing regarding such chemical exposure in providing an opinion.  The examiner must also consider the Veteran's service aboard the U.S.S. America in September 1967 through February 1968.

The examiner must opine as to whether it is at least as likely as not any diagnosed endocrine disorder is etiologically related to any chemical exposure during the Veteran's service.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


